          Case 4:19-cv-05075-RMP    ECF No. 1    filed 04/19/19   PageID.1 Page 1 of 54




 1
     Bret Uhrich, WSBA #45595
 2
     Jillian Harlington, #48136
     Walker Heye Meehan & Eisinger, PLLC
 3   1333 Columbia Park Trail, Suite 220
     Richland, WA 99352
 4
     Telephone:(509)735-4444
 5   Attorneys for Plaintiffs

6


 7


8
                          UNITED STATES DISTRICT COURT

9
                        EASTERN DISTRICT OF WASHINGTON

10

                                                                  4:19-cv-5075
11
     GREG WILLIAMS and RACHELUE                   Cause No.
     WILLIAMS,a marital community,
12
                                                  COMPLAINT FOR DAMAGES

                                   Plaintiff,
13
     V.

14

     QUALITY SERVICES MOVING,INC.,
15
     a Virginia Corporation and EDWARD
16   GRAVES,

17
                                   Defendants.
18
                         I. PARTIES.JURISDICTION & VENUE
19


20
             1.   Plaintiffs Greg Williams and Rachelue Williams are a marital

21   community residing in Richland, Washington, at all times relevant hereto.
22
             2.   Quality Services Moving, Inc. (QSM) is a Virginia Corporation
23

     headquartered in the State of Virginia which contracts to perform transportation
24


25




      COMPLAINT FOR DAMAGES - 1                             1333 Columbia Park Trail, Suite 220   WALICER
                                                                         Richland, WA 99352       HEYE
                                                                             P (509)735-4444      MEEHAN
                                                                             F(509)735-7140
                                                                                                  ElSINGERs
        Case 4:19-cv-05075-RMP      ECF No. 1   filed 04/19/19   PageID.2 Page 2 of 54




 1
     services across the country, including shipment of goods to the Eastern District of
 2
     Washington,
 3

           3.       Edward Graves is an individual residing Virginia whose tortious
 4


 5   action was directed to the Eastern District of Washington.

 6
           4.       The Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this civil
 7
     action arises under the Constitution, laws, or treaties ofthe United States.
 8


9
           5.       The Court has further jurisdiction pursuant to 28 U.S.C, § 1332 in

10   regard to the state law claims set forth herein because there is complete diversity
11
     between Plaintiffs and Defendants and amount in controversy exceeds $75,000.00
12

     exclusive of interests and costs. The alternative, the Court has supplemental
13


14
     jurisdiction over the state law claims because the claims are so related to claims in

15   the action within such original jurisdiction that they form part of the same case or
16
     controversy.
17

           6.       Venue in this matter is proper under 28 U.S.C. § 1391(b)(2) because a
18


19   substantial part of the events or omissions giving rise to the claim occurred in the

20
     Eastern District of Washington. Venue is further proper under 49 U.S.C. §
21
     14706(d)(1) because Washington is a state through which QSM operates.
22


23


24


25




      COMPLAINT FOR DAMAGES - 2                            1333 Columbia Park Trail, Suite 220   WALKER
                                                                        Richland, WA 99352       HEYE
                                                                            P (509)735-4444      MEEHAN
                                                                            F(509)735-7140 g     EISINGER
        Case 4:19-cv-05075-RMP         ECF No. 1    filed 04/19/19      PageID.3 Page 3 of 54




 1                                         II,     FACTS

2
     Facts Related to Claims Under 49 U.S.C.§ 14706
3

             7.     On or about July II, 2018 Williams contracted with QSM for the packing,
4

     shipment and delivery of his household goods and furnishings to Richland, Washington
5

     from his previous residence in Ashbum, Virginia.
6
             8.     QSM sales representative Christopher Mitchum came to the Ashbum
7
     resident in May and July to survey the scope of work and provide an estimate for the
8
     shipping services.
9
             9.     On July 11, 2018, QSM confirmed the pick-up date would be August 1,
10
     2018.
11
             10.    Mr. Mitchum represented that with a pick-up date of August                          the
12
     anticipated delivery would be August 9^*^ or August 10^*^.
13
             11.    QSM failed to pick-up the items on August 1            which caused a delay in
14
     closing for the sale of the home.
15
             12.    QSM failed to deliver the items to Richland, Washington on August 9^^ or
16
     10^

             13.    On August 14, 2018, Williams called QSM and asked for a status on
     delivery. QSM provided an estimated date of delivery of August 27, 2018.
19           14.    The items were not delivered on August 27, 2018.
20           15.    On August 29, 2018, Williams again called QSM asking where his items
21   were. QSM told Williams that the load was still in Virginia and would be picked up on
22   August 30, 2018 but was unsure when delivery would be completed in light of the Labor
23   Day holiday.

24           16.    By September 3, 2018, the load still had not left Virginia.
25           17.    On September 10, 2018, the truck driver for QSM called Williams to tell
     him that delivery would occur on September 12, 2018.
      COMPLAINT FOR DAMAGES - 3                                   1333 Columbia Park Trail, Suite 220         WALKER
                                                                                Richland, WA 99352            HEYE
                                                                                   P (509)735-4444            MEEHAN
                                                                                   F(509)735-7140             EISINGERe
        Case 4:19-cv-05075-RMP        ECF No. 1    filed 04/19/19    PageID.4 Page 4 of 54




 1           18.   On September 12, 2018, the truck driver for QSM arrived at the home in
 2   Virginia and began unloading some of the items belonging to Williams. The unloading
 3   was not completed before the end ofthe day and the driver for QSM left.
4            19.   At the time of unloading, Williams noticed damage to several of the items

 5   shipped,including shattered mirrors, scratched surfaces and broken legs of furniture.

6           20.    As set forth below, on September 14, 2018, QSM discontinued delivery and

 7   without Williams' knowledge, stored some of Williams' items in a local self-storage

 8
     facility.

9
            21.    On November 27, 2018, QSM mailed the storage key to Williams.

10
            22.    Upon accessing the self-storage unit, Williams discovered that a significant
     number ofitems were missing.
11

            23.    On December 6, 2018, Williams notified QSM that items were missing
12

     from unit.
13

            24.    On January 17, 2019, QSM discovered the location of the patio furniture
14

     that was not shipped to Williams' home.
15

            25.    On February 14, 2019, the patio furniture arrived at Williams' house.
16

            26.    To date, a substantial number of items remain missing and unlocated,
17
     including but not limited to the bottom half of a China cabinet, king-size bed headboard,
18
     a dining room table top, and a custom made queen bed frame.
19
            27.    On October 11, 2018, a Notice of Claim in the amount of $57,567.00 was
20
     submitted to QSM by first class and certified mail to the registered agent for QSM as set
21
     forth in the Virginia Secretary of State's records. A true and correct copy of the Notice of
22
     Claim is attached as Exhibit A. A true and correct copy of the Declaration of Mailing is
23
     attached as Exhibit B.
24
            28.    QSM failed to acknowledge the receipt of the claim within as required by
25
     49 CFR § 370.5.

      COMPLAINT FOR DAMAGES - 4                                1333 Columbia Park Trail, Suite 220   WALICER
                                                                            Richland, WA 99352       HEYE
                                                                               P (509)735-4444       MEEHAN
                                                                                F(509)735-7140
                                                                                                     EISINGERI
        Case 4:19-cv-05075-RMP        ECF No. 1     filed 04/19/19   PageID.5 Page 5 of 54




 1            29.   QSM failed to pay, decline, or make a firm compromise settlement offer in
 2   writing to the claimant within 120 days after receipt of the claim by the carrier.
 3   Facts Related to Consumer Protection Act Claim and Intentional Infliction of

 4   Emotional Distress Claims

 5            30.   Upon the delivery of a portion ofthe items on September 12, 208, Williams

 6   provided his credit card to QSM as requested and made payment of $6,100.00 for the

 7   transportation of Williams' household goods.

 8            31.   Separate and apart from the delay, loss or damage to shipped property, on

9
     September 13, 2018, Rachelue Williams called and made an online complaint with the
     Better Business Bureau.
10


11
              32.   The complaint was thereafter posted by the Better Business Bureau to their
     website.
12

              33.   The same day, president of QSM,Edward Graves, spoke with Williams on
13

     the phone and offered a $2,000.00 discount based on poor service. Williams told Graves
14

     that the offer didn't even cover the out-of-pocket costs incurred by Williams due to the
15

     delay.
16
              34.   Williams produced out-of-pocket receipts totaling $4,117.00 to Graves who
17
     indicated he would discount the shipment cost.
18
              35.   On the morning of September 14, 2018, Williams authorized QSM to
19
     charge the remaining balance for the shipping. In anticipation of the discount, QSM
20
     charged the credit card in the amount of $4,825.00, leaving a remaining balance of
21
     $4,117.00.
22
              36.   On September 14, 2018, the second half of the shipment arrived at the
23
     Williams' home and began unloading the truck.
24
              37.   On September 14, 2018 Graves demanded that Williams execute a
25
     settlement agreement with a non-disclosure and non-disparagement clause and to remove

      COMPLAINT FOR DAMAGES - 5                                1333 Columbia Park Trail, Suite 220   WALKER
                                                                            Richland, WA 99352       HEYE
                                                                               P (509)735-4444       MEEHAN
                                                                                F(509)735-7140 g     EISINGERI
       Case 4:19-cv-05075-RMP          ECF No. 1   filed 04/19/19   PageID.6 Page 6 of 54




 1   the complaint filed with the Better Business Bureau. The proposed settlement included a
 2   $10,000.00 monetary penalty if the Better Business Bureau complaint could not be
 3   removed.

 4          38.    When Williams refused to do so, Graves directed the QSM truck driver to

 5   discontinue delivery.

6           39.    Williams told Graves that the payment had been made earlier that morning

 7   and that he would forgo the discount so that delivery would continue. Graves said he

8    would check with his attorney, but took no action withdraw his previous direction to the

9
     driver to discontinue delivery.

10
           40.     QSM's driver left Williams house with Williams goods.

11
           41.     Despite repeated communications demanding that the goods be returned,
     QSM refused to respond to any communications whatsoever.
12

           42.     On October 10, 2018, QSM responded to the Better Business Bureau
13

     falsely alleging that QSM was owed $7,000.00 by Williams for the transportation
14

     services.
15

           43.     On October 9, 2018, Williams made a complaint to the Washington State
16

     Attorney General.
17
           44.     On October 19, 2018, QSM responded to the complaint alleging that
18
     Williams owed $4,756.66 for the services. A true and correct copy of the response is
19
     attached as Exhibit C.
20
           45.     On October 24, 2018, Williams through counsel replied to the QSM
21
     response as set forth in Exhibit D.
22
           46.     As QSM refused to answer correspondence or calls from Williams, on
23
     November 5, 2018, Williams sent a letter and cashier's check in the amount of $4,756.66
24
     to QSM.
25




      COMPLAINT FOR DAMAGES - 6                               1333 Columbia Park Trail, Suite 220   WALKIR
                                                                           Richland, WA 99352       HEYE
                                                                              P (509)735-4444       MEEHAN
                                                                              F(509)735-7140
                                                                                                    EISINGER
        Case 4:19-cv-05075-RMP        ECF No. 1    filed 04/19/19      PageID.7 Page 7 of 54




 1          47.    On or about November 19, 2018, Graves contacted counsel for Williams by
2    phone. This was the first contact from QSM to Williams since September 14, 2018.
3    Graves informed counsel that it had received the check, but would not be cashing it

4    because QSM "didn't want to look like ninnies." As the payment was made by cashier's

5    check, Williams gained no benefit from QSM's non-cashing ofthe payment.
6           48.    The course of conduct perpetrated by QSM's and Graves, including the
7 intentional withholding of Williams goods because Williams posted a negative online
     review, is an unfair or deceptive business practice.

9
           49.     The course of conduct perpetrated by QSM's and Graves, including the

10
     intentional withholding of goods because Williams posted a negative online review, was

11
     extreme and outrageous intended to inflict emotional distress on Williams.
            50.    Williams suffered actual severe emotional distress including relapse into
12

     depression, requiring resumption of psychiatric consultation and medication, as well as
13

     substantial interference with sleep and an increase in anxiety.
14


15

                                     CAUSES OF ACTION
16


17          49 U.S.C.§ 14706- Quality Services Moving
jg          51.    Quality Services Moving is a carrier providing transportation services.

19          52,    Quality Services Moving failed to timely deliver Williams' goods,
20
     damaged Williams' goods and lost Williams' good.
21

            53.    Quality Services Moving is liable to Williams for these actions.
22


23          Consumer Protection Act- Quality Services Moving and Graves

            54.    Quality Services Moving and Graves engaged in an unfair or
25
     deceptive action in trade or commerce and affecting the public interest by

      COMPLAINT FOR DAMAGES - 7                                1333 Columbia Park Trail, Suite 220   WALICER
                                                                             Richland, WA 99352      HEYE
                                                                                P (509)735-4444      MEEHAN
                                                                                F(509)735-7140
                                                                                                     EISINGER
       Case 4:19-cv-05075-RMP      ECF No. 1    filed 04/19/19   PageID.8 Page 8 of 54




 1
     cancelling delivery of the property belonging to Williams when Williams refused
 2
     to execute a non-disclosure and non-disparagement clause and refused to remove a
3

     negative online review. Quality Services Moving and Graves further engaged in
4


 5 unfair and deceptive business practices by providing false responses to complaints

     made to the Better Business Bureau and the Washington State Attorney General.

           Intentional Infliction of Emotional Distress - Quality Services Moving

^          and Graves

10         55.    Quality Services Moving and Graves engaged in extreme and

     outrageous conduct, with the intent or reckly inflict emotional distress, which

     actually resulted in severe emotional distress to Williams.

                                  PRAYER FOR RELIEF


15         WHEREFORE,Plaintiffs pray as follows:
16
           1,     Compensatory damages to be proven at trial;
17

           2.     Treble damages up to $25,000.00, pursuant to RCW 19.86.090;
18


]9         3.     For an award of attorney fees and costs allowed by law or agreement

     including those provided under RCW 19.86.090;
21
           4.     For all other relief the court deems just and equitable.
22

           DATED this        day of April, 2019.
23


24                                   Bret Uhrich, WSBA #45595
                                     Jillian Harlington, WSBA #48136
25
                                     Attorneys for Plaintiffs
                                     Walker Heye Meehan & Eisinger, PLLC
      COMPLAINT FOR DAMAGES - 8                            1333 Columbia Park Trail, Suite 220   WALKER
                                                                         Richland, WA 99352      HEYE
                                                                            P (509)735-4444      MEEHAN
                                                                            F(509)735-7140       EISINGERh
      Case 4:19-cv-05075-RMP     ECF No. 1   filed 04/19/19   PageID.9 Page 9 of 54




 1
                                  1333 Columbia Park Trail, Ste 220
2
                                  Richland, WA 99352
                                  Telephone:(509)735-4444
3                                 Fax:(509)735-7140
                                  E-mail:     buhrich@walkerheye.com
4
                                             jharlington@walkerheye.com
5


6


7


8


9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25




     COMPLAINT FOR DAMAGES - 9                          1333 Columbia Park Trail, Suite 220   WALKER
                                                                     Richland, WA 99352       HEYE
                                                                         P (509)735-4444      MEEHAN
                                                                         F(509)735-7140
                                                                                              EISINGERe
Case 4:19-cv-05075-RMP   ECF No. 1   filed 04/19/19   PageID.10 Page 10 of 54




      EXHIBIT A




                                                                    EXHIBIT A
Case 4:19-cv-05075-RMP           ECF No. 1       filed 04/19/19      PageID.11 Page 11 of 54




                                    NOTICE OF LIEN CLAIM




NOTICE IS HEREBY GIVEN that the person named below claims a loss pursuant to 49 U.S.C.

§ 14706 and 49 CFR § 370.3. In support of this claim of loss, the following information Is

submitted:


 1.    NAME OF CLAIMANT: Greg Williams

2.     FACTS SUFFICIENT TO IDENTIFY BAGGAGE OR SHIPMENT OF PROPERTY:
The items and furnishings picked up from Ashburn, Virginia on August 2"^ and August 3^^ for
delivery to Richland, Washington with an estimated delivery date of August   to August 24^''
and with an actual partial delivery date of September 12, 2018 thru September 14, 2018.

3.     ASSERTION OF LIABILITY: QSM failed to deliver goods with the value of $50,750.00
and damage occurring to the good delivered totaling $2,700.00. Additionally, Williams incurred
$4,117.00 in expenses due to the delay in pick-up and shipping of the goods.

4.     CLAIM FOR SPECIFIED OR DETERMINABLE AMOUNT OF MONEY: As detailed
above, the total actual loss arising from carrier's transportation of the goods is $57,567.00.


 Dated October I', 2018

                                              GREG WHLIAMS,Claimant


                                              Contact information
                                              Bret Uhrich, attorney for Greg Williams
                                              1333 Columbia Park Trail, Ste 220
                                              Richland, WA 99352




  NOTICE OF CLAIM OF LOSS - 1
Case 4:19-cv-05075-RMP   ECF No. 1   filed 04/19/19   PageID.12 Page 12 of 54




       EXHIBIT B




                                                                    EXHIBIT B
     Case 4:19-cv-05075-RMP                                          ECF No. 1                   filed 04/19/19      PageID.13 Page 13 of 54




 1


2


3


4
                                                                 DECLARATION OF MAILING

5


6                      On the 11'*" day of October, 2018,1 served a true copy of:
7
                             • Notice OfLien Claim
8    upon the follov/ing by U.S. regular I®' class mail and certified mail return receipt
9    requested to:
10
                                     Quality Moving Services, Inc.
                                     Attn: Vincent A. Tucker, Registered Agent
11
                                      15006 Pine Vista Ln.
12                                   Chester, VA 23831

13   I certify the foregoing to be true and correct under the penalty of perjury under the laws
14   ofthe State of Washington.
15                     Executed this                       day of October, 2018, at Richland, Washington.
16


17
                                                                                                                 1
                                                                               Karol Melde
18


19
                     U.S. Postal Service'"
20                   CERTIFIED MAIL® RECEIPT
      3-              Domestic Mail Only
      r-
21    r-             For dcliverv informalion, visil our website at iviviv.usps.com


      o
             i               OFFICIAL                                            USE                         1
                 Certified Mail Fee
22    ru
      ru         $
      tr         Extra Services & Fees (ehtckbox, eM tae as aptmpriaiaf
23     □             nBahimftw^lfrtrotorftnnW         S                               Postmark
       a             nOMtmartUiiilBA.rrWartrwlvani    S                                 Here
       o
24     a
                     nrWiiBRlTmtiimBMtfletftrfrVilKKMy t
       a         Postage
       n-        S
25     o         Total Postage and Fees
       1-^
             fs                                                           1
      r-


      a
                                                                                                                 1333 Columbia Park Trail, Suite 220 B WALK.E K
       o-                                                                                                                     Richland, WA 99352 B HEYE
                                                                                                                                 P (509) 735-4444 | MEEHAN
                 PS Form 3800, April 2015 PSN753(H32-vc0-S047                 See Reverse for Instructions                       F (509) 735-7140 | ejsINGER:
        Case 4:19-cv-05075-RMP                       ECF No. 1                filed 04/19/19               PageID.14 Page 14 of 54




                                                               COMPLETE THIS SECTION ON DELIVERY
     SENDER: COMPLETE THIS SECTION                       i
                                                               A. Signature                                                 ■
     ■ Complete Items 1,2,and 3.                                                                             DAgent         ,
     ■ Print your name and address on the reverse              A                                             □ Addressee i
       so that we can return the card to you.
                                                               B. Received by (Printed Name)           C. Date of Deivery |
     ■ Attach tills card to the back of the maliplece,
       or on the front if space permits.                                                                                        1
     1. Article Addressed to:                                  D. Is deBvery address dlfferent from Item 17 QYes
                                                                   f? YES, enter dellveiy address below:     DNo




      llttiiin tfiiii
           9590 9402 3231 7196 0819 26
                                                             3. Service Type
                                                             □ /yjuttSignatife
                                                             □ MuK Signature Restricted IMvery
                                                             ft^ifiedMail®
                                                             ■5 Certified Man RestrfetodDellwry
                                                                                                   DpriortyMalBipmaO
                                                                                                   □ Re^stiared'Mail"'
                                                                                                   □ Redstoed Mafl Restricted



      2. Article Number flTansferZ/wnservteetebe!)
                                                             SS^SRestdctedDeUv^y                                                     I   !
                                                             Olr«ufedMail
                                                                      •'TlHeslrtcled DeBvery         Restricted DoUvety
              7017 1070 0000 ^2E0 fc 77 4                                 I
L   1 PS Form 3811, July 2015 PSN753ti-(Ki-tKK>-aUl>3                                             Domestic Return Receipt |
Case 4:19-cv-05075-RMP   ECF No. 1   filed 04/19/19   PageID.15 Page 15 of 54




       EXHIBIT C




                                                                    EXHIBIT C
Case 4:19-cv-05075-RMP               ECF No. 1         filed 04/19/19         PageID.16 Page 16 of 54




       Quality Services Moving                                                 10595 Furnace Road Lorton, VA 22079




     Attorney Genera), Washington Slate
     Kristina Winficid
     800 5"' Ave. Suite 2000
     Seattle, WA 98104-3188

     RF,; Gregory Willl/irns ^/537539


     Dear Ms. Winfield,
     We are in receipt of the complaint #537539 filed by Gregory James Williams.

     Packing and Storage Pick Up
     Ml. Wilhams hired Quality Services Moving for the sei vices of packing her houseliold goods and
     moving them from his residence in Ashbum, VA into storage with Quality Services Moving in
     June, 2018. The services for packing and moving these household goods into storage was paid in
     full at the lime the work was completed, June 2, 2018.

     On July 28''', 2018, Mr. Williums still hud an outstanding balance fur his storage being maintained
     at our facility, $639.17 pro-rated for June and all of July. Wc did not charge Mr. Williams for
     storage services provided for the month of August.

     Packing. Additional Stoiage Pick Up and Storage Dclivcrv
     On July 11, 2018, Mr. Williams scheduled packing of uddilioiial household goods, having said
     packed household goods added to his existing storage account with Quality Scrvicc.s Moving and
     scheduled to have his entire storage shipment moved from our .storage facility to his new residence
     in Richland, WA. Mr. Williams paid the .$200.00 deposit at the lime of scheduling these additional
     sei\ ices.


     Mr. Williams was provided with a binding tariff confirming the cost of delivering his shipment
     from our storage facility in Lorton. VA to Richland, VA. The binding tariff. A copy of the binding
     tariff is attaclicd. The amount on the binding tariff is $15,242.49. This i.s in addition to the storage
     fees Mr. Williams owed for $639.17.

     Mr. Williams did not pay llie 40% required prior to his shipment being loaded for transit and
     delivery. Mr. Williams did not sign the binding tariff because, as he staled in his complaint, he did
     not agree with the verbiage printed on our Industry standard binding tariff form.

     After numerous attempts by company owner, Ed Graves to communicate with Mr. Williams
     address Mr. Williams' concerns with the binding tariff and fees being charged for the services
     provided by Quality Service.s Moving, Mr. William.s only paid a total of $10,925.00 at his delivery


                                                                                                 I I P J it c
Case 4:19-cv-05075-RMP                  ECF No. 1    filed 04/19/19         PageID.17 Page 17 of 54




     (SG.IOO.CX) and $4,825.00). Leaving an outstanding balance of$4,1 17.49 for his binding tariff and
     an additional $639.17 for his outstanding storage fees.

     Given Mr. Williams refusal to pay lor hi.s entire balance due at the time of delivery, our driver was
     informed to cease the completion of delivery, and assembly of furniture. At this time, Mr. Williams
     remaining household goods, approximately 25% of his shipment is currently in storage and will be
     irl -nr I "■ Mr Williams pnys foi' ihr <• r\-:.-rs v.'c'\'r [•"•ovrji-'ft

     Ml.   illianii hi.s conuclcd:
     The Better Business Bureau
     The Attorney General of Washington
     The Attorney General of Virginia
     The US Department of Transportation of Federal Motor Carrier

     Please do not he.siuite to lei us know if you need additional information.


     Sincerely,
     L     ,
     Veronica^lixlo
     Quality Services Moving
     verQnica@Qsmoving.com



     Relocation Intelligence^^

    |Jw@uaI|lD&frto
                   vwnr.qiiafivlng.eo




     Enclosures:


     Move Documents
     Binding Tarrif
    Waiver of Liability
    Valuation Coverage
    Invoice




                                                                                             2IPa     c
Case 4:19-cv-05075-RMP           ECF No. 1       filed 04/19/19      PageID.18 Page 18 of 54




                                                  TFtlViS

                                          Bob Ferguson
                   ATTORNEY GENERAL OF WASHINGTON
               800 Fifth Avenue,Suite 2000# Seattle, WA 98104-3188*(206)464-6684

  October 9,2018


  Quality Services Moving
  10595 Furnace Rd
  Lorton, VA 22079


  RE: Gregory James Williams
  File#; 537539

  Dear Quality Services Moving:

  This letter is a courtesy reminder that the requested date for your written response to complaint#
  537539 is seven calendar days from the date of this letter. This complaint was filed by Gregory
  James Williams regarding your business. Our practice is to send a courtesy reminder to provide
  you with the opportunity to respond in a timely manner.

  Please include the file # 537539 with your written response. You may respond by email or
  United States Postal Service mail. If you have already sent your response, please accept our
  thanks for your attention to this matter.

  If you have questions or would like to submit additional information regarding this complaint,
  our email address is CRCComDlaints@ATG.WA.GOV. Please include the complaint number
  given above on any complaint correspondence.

  Sincerely,


  KRISTINA WINFIELD
  Consumer Services Coordinator
  Consumer Protection Division
  1-800-551-4636 for in-state callers
  1-206-464-6684 for out-of-state callers

  Enclosure
 Case 4:19-cv-05075-RMP                              ECF No. 1              filed 04/19/19             PageID.19 Page 19 of 54




Quality Services Moving Inc.
                                                                                                                                      Invoice
 10595 furnace Rd fi MO
Lorlon, VA 22079                                                                                                        Date              Invoice #

                                                                                                                      iO.'|.''2(ll8         7690.3




            Bill To


               '..'v.-i   Vi .i\
          Richlancl. WA 99352




                                                             P.O. No.                 Terms              Due Dale                     BL Number


                                                                                                         10/1/2018


           Kern                                           Description                                         Rate                      Amount

                            I-ocal Moving Services September 21)18 - Greg Williiijis • If'.OTO                   15,242.49                  15.212.40
                            lbs Irom QSM Slurugc to 1320 West Gale Way. Ridiluiid. WA,
                           99352. Extra Slop at 21119 Blue Dill Court, Ashbum, VA.20H7
                           (Additional items added to the existing shipment)
Deposit                     Money put down for future service - Paid 7/11/18 as reservation for                      -200.00                  -200.00
                           the pending dciiveiy to WA
Rctcusc I rum Dock          l'a>inci)l required wliile sbi|)nienl in transit to WA • Paid 9''12/|B               •6.10000                   -6,100.00
Down Payment                Partial payment made at the time of delivery, balance still due - I'aid              -4,825.00                  -4,82500
                           9/14/18
Storage                    Storage fees. Period: June 2018                                                           314.17                   314.17
                           5 cmles (it; $60 ca/mo + I 0/S (o} $25 ca/'ino
                           Pro-rulctl; 06/02/1H - 06/30']8
                           SlOlilgc fees. Period. Jiil> 20i.".                                                       325.00                   325.00




                                                                                                      Total                                $4,756.66


                                                                                                      Balance Due                          $4,756.66


           Phone #


      V(13-195-R9()0
Case 4:19-cv-05075-RMP              ECF No. 1          filed 04/19/19         PageID.20 Page 20 of 54




                                        Greg Williams
                                   Estimate/Order for Service
                                  Pricing Option: Rerate Tariff


  Agency Nama;                                            Carrier Name;
  Quality Services Moving                                 Quality Services Moving
  10595 Furnace Rd Ste 140                                10595 Furn'ic»=' Rd Ste 140




  Tariff & Rating Information
  Grig Zip i?.^079                      H.H.G. Tariff     QSM 100             DOE Price / FS*    2.79 /    6.00%
  Grig SA    168-Wa9hington. DC         Rating Eff Data   08/30/18            Valuation Option    .60/lb
  D«st Zip 99352                        Leading Date                          Valuation Anount    .00
  Dest SA BSe-Richland, HA              Tcanap Height     16070               Valuation Deduct    .00

  Transp Discount     63.00*            S.I.T. DiacBunt 63.00%
  Ph/Onpock Discount 63.00%             Other Diaceunbe 63.00%




  Routing Information
            220-Origin (Sch 3)
            220-Orig Stopoff (Sch 3)
            993-DestinaCion (Sch 3)



            DesccxDCion                                      pntv      wght       rate          cotai
            Transp Charge (Peak)                                      16070              13252.05
            Fuel Surcharge 6%                                                               795.12
            Item 60 IRR    4%                                                               530.08
            Item 135 Fee(orig)                                        16070       2.39      304.70
            1st Stopoff (orig)@ Zip: 220                   50.00                 55.19          55.19
            Item 135 Fee(dest)                                        16070       1.40      225.35
            Item 53 Declaration of Value
              Basic Coverage (.60 per lb)                              0.00                      0.00
              FVP (min value 100,000) 1.        0 Deductible         792.00
                                          2. 250 Dedxt jhl2-         582.00
                                          3. 500 Deductible          453.00


                       Total Charges                                                     15242.49



            Total Tariff Charges     41195.90                         Total Charges      15242.49
            Discount Amount          25953.41

            Any Fuel Surcharge ia detenuned by applicable DOE price and ia subject to change.




  Final charges calculated for your shipment, based on actual weight and servicesr will be
  those appearing in this Carrier's tariffs applicable to the transportation. These final
  rhcrges may e.xceed the nppro;:'-~atc cosrs appearing in your estimate. Thir esclmate is not
  binding upon this carrier and the charges shown are the approximate charges to be assessed
  for the services identified in this estimate. You may not be required to pay more than 110
  percent of the non-binding estimate at the time of delivery. All charges to be paid in U.S.
  funds by cash, postal money order, cashier's or approved personal check payable to this
  carrier, American Express, Discover, MasterCard or Visa charge cards.

  NOTE TO CUSTOMER: Packing containers and materials are your property. The unpacking service
  includes removal of these items unless you direct otherwise. An additional charge will be
  accessed foi the disposai oi pacl:j.iiy [uaLeiiOis lioni items unpacked by shippei or >-ai.tiar
  on a date other than at delivery time.
Case 4:19-cv-05075-RMP                      ECF No. 1           filed 04/19/19   PageID.21 Page 21 of 54




  This shipment is subject to minimum of weight                             charges

                  SHIPPER REQUESTS NOTIFICATION OF ACTUAL WEIGHT/CHARGES: YES_ N0_


  In the event additional services are required and provided the cost of these will be in
  addition to the amount stated above. Such services and applicable charges will be based
  upon the Tariff rates in effect on the date of this service.

  .1 . A] ■*   nt?-; p; f   r i-    •' j rj ^ n n .      ' V1                                    • I •           r. i i-- •-
  ■I- I Ufidersl ai.d tiiat til';              oi 1 1.   • .i                         i;. p.     ; JcJ ...:i. ' :.=.Lj
  to this Carriers tariffs incorporated by this reference and available for inspection this
  Carriers general offices.
  3. I acknowledge receipt cf a copy of this Estlmato / Order for service.
  4. I have been advised of my right to observe the weighing of my sliipment and informed cf
  the scale to be used.      I do     do not desire to observe the weighing.
  5. I have received a copy of Publication OCE-100 "Your Rights and Responsibilities When
  You Move," and a summary of this Carriers Dispute Settlement Program.


  WARNING;
  If a moving company loses or damages your goods, there are 2 different standards for the
  company's liability based on the types of rates you pay. BY FEDERAL LAW, THIS FORM MUST
  CONTAIN A FILLEO-IN ESTIMATE OF THE COST OF A MOVE FOR WHICH THE MOVING CCMPANY IS LIABLE
  FOR THE FULL (REPLACEMENT) VALUE OF YOUR GOODS in the event of loss of, or damage to, the
  goods. This form may also contain an estimate of the cost of a move in which the moving
  company is iiablf- f:.'-r FAR LESS than the repiacemant value of your goods, typically at a
  lower cost to you. You will select the liability level later, on the bill of lading {contract>
  for your move. Before selecting a liability level, please read "Your Rights and
  Responsibilities When You Move," provided by the moving company,                             and seek further
  Information at the government website www.protectyourmove.qov.




   Quality Services Moving , by signature, agrees to provide the services outlined above.

                   By
      AgtH                    Representative                    Customer or Customer's Representative Date

  (v.2.2.6)                                                                           __
                  Case 4:19-cv-05075-RMP                ECF No. 1       filed 04/19/19    PageID.22 Page 22 of 54




                                                   t


                                (QunIifj»;§>crU(tcS ^tloUuig    J3chbcri>                |D.O..ilbx 116, .Ocbiiiijitoii,   22122




                                                               vVaiver oi Liabiiiiy


                                                 Date:

                                     Shipper's Name:
                                             Address:

                                      City, State, Zip:


                                        Crew Leader:

                                                Crew:

                                 Nature of Situation:




                           I.                       UJ/Sli^erebv release Quality Services Moving and all
                           of ife employees from any an^all claims for damage resulting from the above
                           mentioned Nature of Situation. The situation is outside of the pmdent and safe
                           normalities of the industry. Specifically, this Includes any damage/soiling of the
                           interior carpeting, flooring, walls, or any openings to a residence or business.
                           The waiver also applies to the spedfic furniture being moved. There may or may
                           not be other options in achieving the desired end result, but the client
                           understands that Quality Services Moving accepts no responsibility due to the
                           Improbability of the task's successful outcome.



                           Customer Signature:

                           Date:




                           <703)495 8900 Local •(703)495 8902 FAX• I R8S 776 6846 Outside Washington Metro Area




—   <■<   —   -    '   ■
  Case 4:19-cv-05075-RMP                            ECF No. 1           filed 04/19/19             PageID.23 Page 23 of 54




                    @iinlitji ^crbicc^ iftdobi'ng                                                                 UCli^cUiMigloti. VS22122




                      LOCAL MOVE VALUATION OPTIONS
At Quality Services Moving, our professional movers are trained to take every possible precaution with your possessions.
We have years of experience ensuring that every item is safe and secure during shipmenL To protect against the rare
cccasion of damage, we offer two Valuation Protection Plans. These protection plans are NOT insurance end the
coverage they provide Is NOT underwritten by an insurance company.

  Unless waived in writing, your shipment will be protected with Fuii Replacement Value.
Option 1: Full Replacement Value. This is the most comprehensive option available to protect your belongings. By
choosing Full Replacement Value, Quality Services Moving will, at our option, either repair, replace, or o^er cash settlement
for any item that Is damaged, destroyed or lost. If an item Is repaired, It will be restored to the same or similar condition and
appearance as it was prior to shipment. Quality Services Moving may also opt to replace an item with one of like kind and
quality, or pay you for the cost of the repair or replacement. There are additional premium costs and deductible choices for
Full Replacement Value coverage, and you must declare an amount equal to al least $6.00/Ib times the weight of your
shipmenL It is important to note that customers waiving Full Replacement Value in wribng prior to the move commencing
cannot later elect to purchase Full Replacement Value during the process of the move or after It Is completed.
   EsUmated       Mazlmutn      Option A    OfXian B   Option C              Shipment Valuation:           $.
    Weight        Valuslion       S1D0       $250       $500
 (In Pounds)     (In Dollars)   Deductible DeductJb/B DeductMe
     3000          $18,000       S 199.20   $159.60    5105.60                Deductible Option:
     4000          $24,000       S259.2D    5207.50    5135.60
     5000          S3G.000      $321.60     $256 80    S1B560
     6000          $38,000      S361.60     S303 60    S195.60               Valuation Charge*:            S.
     7000          $42,000      $444.00     $352 80    S225.60
     SOOO          $48,000      S5D4 00     5400 SO    S255.60
     9000          S54.000      S566 40     $448 80    $285.60               Shipper Name:
    1(»00          $60,000      $626 40     5496.80    $315.60
    11000          $66,000      $666 80     $546.00    $345.60
    12000          $72,000      $746.60     S592.BQ    S37S.60
                                                                             Shipper Signature:
    13000          $76,000      $811.20     $642.00    $405.60
    14000          $84,000      S871.20     S690.00    5435 60
                                                                             Date Signed:
    15000          $90,000      S933.60     S739.20    S465 60
    17000         S102.000      $1,056.00   5835.20    5525 60
    19000         S114.000      SI.178.40   S931.20    5585.60
                                                                             Crew Leader
* ir Fun R^lacemeni Vaiua coverage ts retained, then payment is due at the time of the move. If you do not remit payment Tor the FuB Reptacemant
Value option chosen above, you wHvq your rights to Full Replacement Vstue protection and any daims filed win be settfed using the Released VaTue
optiort descrit)ed below.

Option 2; Released Value. This is the Industry standard of minimum protection afforded by all moving companies, at no
cost to you. Quality Services Moving therefore also offers this option, upon your waiver of Full Replacement Value. With this
option, your coverage is limited to 60 cents per pound, per article, with a maximum sum of 60 cents per pound multiplied by
the weight of your entire shipment Loss or damage claims under this option are settled based on the weight (in pounds)of
the article. It Is important to note that failure to pay the appropriate premium for Full Replacement Value, should you wish to
retain It, will result in claims being settled according to Released Value Option.
Example:            If a dresser weighing 10O pounds and valued at SI.000.00 is damaged, the carrier's maximum liability
                     would be S60.00(tOQ lbs. x $0.60/Ib. - $60.00 carrier's maximum liability)

                      Shipment Weight:,                   X S0.60/lb. s                     .Carrier's Maximum Liability

Shipper Name:                                                                 Date Signed:

Shipper's Signature:                                                          Crew Leader
Case 4:19-cv-05075-RMP                            ECF No. 1            filed 04/19/19                PageID.24 Page 24 of 54




                                       0                                                      c5

                            ^cibiccB ^Rouni




                                        Storage Account & Credit Card Authorization •

         CusiomcrNamc                                                   Compan)(if app);
         Home Phone H:                                                  Work Phone #:
         rcn pii. -u-                                                   V.v.(\ A.I

         Selcci I'iunict I Mclhoi! lieloM

        OpUop I; AmomiHic Pavfyient vja ^CH PebiUMUsTrvrninra voiocDchgck.koaduxtiiiisj
        Financial InsutuiionNajuc:
        InsUiuiion Adclres?;

                                                                              AccountT>pe. Cl«ckinii..
        Account N'uiiibcr                          Kouiin£ Number

        Qplion 2. Atitomaiic paymgnl via Credit Card 15^ surcharge assessed per iH,\NS \crio\'*
                                VISA              MASTCRCARD                 aMEX                           DISC

                                                                                  Esp. Date;
        Name on Card-                                                             Cord
                                                                                  Verifictuian
        Card fiilling Address;
        City, State 7jp

        Option 3: Monthly InvpiceilOfe Uie Fee Asrewed an Pajmcnis Receded After the Iflf'ofihe Momhi
        Name

     Mailing Addres.s                         ~                                              ———————
     Ctly. Stale Zip                          ————^

    ( )1 (AC) hcrehj aj^ori/.e Quality Services Moving, terein called COMPANY,to initiate debit entries to
    my^ (our) a^cvwt indicated below and Uw financiul institution named below, hereinafter called
    FINANCIAL INSTITUTION, to debit the same to sirch account for moving and storage chargei I(we)
    acknowledge that the origination of ACH transactions to my(our)account must comply with the provisions
     nf U S law fOpiIm IJ.( )1 agree to have applicable storage fees incurred wiihQualitj Services Moving
     charged to the credit card indicfied above (Option 2). or to receive an invoice mailed to the addics-s
    spucil/f}l(Option 3]



                                            i J                               ».,• of I. i   -.-a,--. vv. e»*i
    V    • • j .111. k-IvT aV               Si e >!     .111; r;;j ••T.i f    T>f .•     « ij.        • n' l.f jpi.- •-«»%
           l.-.'/.T'/j",;> fnit




        nO})ao5                        .f703,495 8902 F.AX • I fiSS 776 6S-16 Outside Washington Metro Area
       Case 4:19-cv-05075-RMP                         ECF No. 1         filed 04/19/19        PageID.25 Page 25 of 54




                         (i^ualitn M^^ruicEfi Mnmnas^/J^x
                     703-495-8900                     1-888-776-6846                    WWW-qsmoving.COm
                 3ob Name: Willfams, Greg                                                                        Move Dispatch
 6/1/2018
 jTrucks                               Crew               Extrn                        Required              Box Pull


                     I                                                                                    Vj.i.-d iluy:
 •                                                                                                                        !

     Vans:                             Helpers:           Moiistef-4;      i           Tool Box:          Wartl ftee:
    Tractor Tri's:                 1
                                                          Piano Board:                 Door lams:         5.2 Dish:           0
                           _   ,
                                                          Comp Crt;                    Stretch Wrap:      4.5 Lg:             0
                                                          Panel Bars:                  Floor Runner:      3.1 Md:             6
                                                          [nv.SUdters:                                    2.5 Ofc             a
                                                          Inv. Sheets:                                    1.5 Sm:             0
                                                                                                          Mat K/Q:            0
                                                                                                          Matr/F;             0
                                                                                                         Crib;                .0,
                                                                                                         Mirror               0
                                                                                                         Lamp:                0




1                                       8312      1
 Crating
 Crated Item             Length                                                Crating Instructions

Packing Notes
 Packing is charged per box packed, plus flat $150 travel fee for 3 packers Rnal packing charges determined by actual Ixixes
 packed plus flat travel fee. Packing estimate as surveyed, Including travel fee, Is =$830.50, Included In total estimate
 Move rate is 4 men (a $260/hr pis flat $260 travel fee, a flat $20 fuel surcharge and fiat $95 warehouse handling fee.
 Estimated 7 hour's total labor pis travel fees, fuel and warehouse fee=$2195. Included In total estimate.

 Load Notes /Unload- Customer Concerns - Requests
Mostly packed by customer. House being staged prior to sale.
Move rate is 4 men @ $260/iu pis flat $260 treve' fee, a flat $i0 fuel surcharge and flat $95 warehouse handling fee.
Estimated 7 hour's total labor pis travel fees, fuel and warehouse fee=$2195, included In total estimate.
Storage Is estimated at 8 x $60 per crate/each/month=$480.00/month, pro-rated daily, not Included in total esbmate.
Estimate Includes truckCs), crew, fuel, mileage, equipment, moving p??ds, stretch wrap, home protection measures,
disassembly/reassembly of bed frames, furniture and box placement at destination, Inventories, and $.60/lb. per article
released value valuation. Premiums/deductibles for full replacement valuation can be found on the Valuation Option Form,
Option 1 table, using 8312 lbs.
Special Customer Requests
Estimate based on 8312 lbs coming into QSM Storage.
Packing is charged per box packed, plus flat $150 travel fee for 3 packera Final packing charges determined by actual boxes
packed plus flat travel fee. Packing estimate as surveyed, including travel fee, Is =$830.50, included In total estimate
Move rate is 4 men @ $26Q/hr pis flat $260 travel fee, a flat $20 fuel surcharge and flat $95 warehouse handling fee.
Estimated 7 hour's total labor pis travel fees, fuel and warehouse fee=$2195, Included In total estimate.
Storage Is estimated at 8 x $60 per crate/each/month=$480.0n/mnnth oro-rated daily not Included in total estimate
Estimate Includes truck(5), aew, fuel, mileage, equipment, moving pads, stretch wrap, home protection measures,
disassembly/reassembly of bed frames, furniture and box placement at destination, inventories, and $.60/lb. per article
released value valuation. Premiums/deductibles for full replacement valuation can be found on the Valuation Option Form,
Option 1 iQi'.c, using 0312 lbs.
Billing/Payment
  Case 4:19-cv-05075-RMP                           ECF No. 1                    filed 04/19/19            PageID.26 Page 26 of 54




                                                S'jBruicea

               703^95-8900                         i-888-776-6§46                             www.qsmoving.com

             Job Name: WflliamS; Greg[ Storage Deliver)
8/2/2018
TfUtTtSV       >                  Crew                           Extr.T,                     R!TiUin-(i                0;ix Pull
                                                                 Equilimcnt
                                                             1
                                  brivere:                       Com-Bln:                    2-WheeIs:               Ward Buy: ,       0

StralghbTrtc                      Loaders:                       Rfrg. Doily:                4:Wheels:               Ward Rnt      1

VanK. ,        :                  Helpers:. _                    Manster-4:                  Tool Box:               Ward Free:

1ViiSFTH'«_ .j J              1                                  pfmBdarih                   Door 3ams:              5.2Dfsh:          o"
                   [
                                                                 Coinp Crt:                  Stretch Wrap:.         4£ Lg:             0

                   i ...                                         Panel Bars:                 noorlUihh^              3.1 Mdi           0
                                                                 inv. Stickers:                                      2.5 Dfc           :0. -
                                                                 Inv;Sheets:                                        1.5 Srn:           0
                                                                                                  '
                                                                                                  *
                                                                                                                     Mat K/Q:          .0
                                                                                                                     MalT/F:           0
                                                                                                                     Crib:             0
                                                                                                                     Mlrren            0 .^
                                                                                                                    Lamp:              0
                                                         >




  Eslimntud Wi-irjtii       Surveyed Weight      Rcgiiircd Delivery Date
       11^6                         11896

Crating
Crated Item                length                                                    Crating Instri:cti<j:is

Paddng Notes
Brir>g 4 mirror cartons, 1- Roor lamp box, l-Wardrobe Box




Load Notes /Unload- Customer Concerns - Requests
Estimate based on 11B96 Ibs.( 5 oates out of QSM storage and a pick up In Ashburrr) to Rlchland WA With a 5-10 day
delivery spread. Relocation Is by weight and Federal Tariff. Federal Tariff for 11B96 Hk. Is $12937.49 . Rnal blfKlIng Tariff
determined by final weight, customer may view weighing of shipment In Lorton, VA. Estimate Includes truck{s), crew,fuel,
mileage, equipment, moving pads, stretch wrap, home protection measures, disassembly/reassembly of bed frames,
furniture and box plaoment at donation, Inventories, and $.60/lb. per ar^e released >ralue valuation.
Pregifurns/deductibles for full replarement valuation can befi^nd on the Federal Tariff, page 1.
Spedal Customer Requests
Customer has 1-SOO Junk coming in the afternoon to dean up after we move out remaining goods,so important we arrive
on time.
Estimate based on 11896lbs.( 5 crates out of QSM storage and a pick up In Ashbum)to Rlchland WA With a 5 -10 day
delfvery ^read. Relocation Is by weight and Federal Tariff. Federal Tariff for 11896 lbs. is $12937.49. Rnal binding Tariff
              by final weight, customer may view weighing of shipment In Lorton, VA. Estimate Includes lTUck{s), crew, fuel,
           equipment moving pads, stretidi wrap, home protallon measures, disassembly/reassembly of bed ^mes,
tetelture and box placement atdestination, Inventories, and $.60/lb. per articJe released value valuation.
Ej^ums/deductibles for full replaoement valuation can be fbund on the Federal Tariff, page 1.
Blljlhg/Payment
                                             $639.17 FOR PRO-RATHJ JUNE AND ALL OF JULY STORAGE. PLEASE COLLECT PRIOft

                                                                                                                                            i
                                                                                                                                            J /'
                                                                           --'.jjp
Case 4:19-cv-05075-RMP   ECF No. 1   filed 04/19/19   PageID.27 Page 27 of 54




      EXHIBIT D




                                                                    EXHIBIT D
Case 4:19-cv-05075-RMP          ECF No. 1       filed 04/19/19     PageID.28 Page 28 of 54




      WALKER                                                                      Bret Uhrich
                                                                                  buhrich@walkerhcye.com
      HEYE                                                                        Direct 509.537.1204



      MEEHAN                                                                      Marissa Davison
                                                                                  Legal Assistant
                                                                                  mdavison@wa!kerhcye.com
      EISINGERI                                                                   Direct 509.537.1213




October 24, 2018

                              Sent via email andJirst class mail

Kristina Winfield
800 S"" Ave., Ste 2000
Seattle, WA 98104
CRCComplaints@ATG.WA.GOV

Re:    Gregory Williams - File 537539 - Response to Letter from Quality Moving Services


Dear Ms. Winfield:


I am the attorney for Gregory Williams, and this is the reply to the letter submitted October 19,
2018 by Quality Moving Services in response to the complaint filed by my client. The response
from Quality Moving Services is wholly inconsistent with our previous communications with the
company.


While Mr. Williams has substantial complaints about the delays in the pick-up and delivery of
his items to his home, the damages done in transit, and the repeated broken promises by Quality
Moving Services, this is not the primary basis for his complaint to the Consumer Protection
Division. The primary complaint is the outrageous conduct of Quality Moving Services and its
President, Ed Graves, when it drove away with Mr. Williams' property after he refused to sign a
settlement agreement with a non-disparagement clause which required him to remove a
complaint posted online with the Better Business Bureau.

Timeline


Greg Williams hired Quality Moving Services to pack and move his household goods and
furnishings from his home in Virginia to his new home in Richland, Washington. Back in July of
2018, Christopher Mitchum of Quality Moving Services confirmed that the company would be
picking up the items at Mr. Williams' home in Virginia on August 1, 2018 and that the items
would be delivered to Richland, Washington on August 9'^ or 10^. Quality Moving Services did
not pick up the items as scheduled, and it was not until after August 3"^ that the items were fully
packed and removed from the Virginia home. This delay caused a delay in the closing of the sale
of the Virginia home and the purchase ofthe Washington home.
Case 4:19-cv-05075-RMP                ECF No. 1         filed 04/19/19        PageID.29 Page 29 of 54



                                      Walker Heye Meeban & Eisinger, PLLC
                                                       -2-




After multiple unexplained delays, Mr. Williams' items arrived at the Richland house on
September 12, 2018, Quality Moving Services did not schedule a crew to unload the items,
leaving the driver to begin unloading the items himself. The driver was unable to complete the
unloading and left at the end ofthe day. Mr. Williams sent Quality Moving Services the enclosed
timeline detailing the delays and repeated broken promises of Quality Moving Services on
September 12,2018.

On September 13, 2018, no unloading took place. Ed Graves calls Mr. Williams and offered a
$2,000.00 discount, which did not even cover the direct out-of-pocket costs incurred by the
delay. Mr. Graves asked for proof of the costs, and Mr. Williams sent Mr. Graves receipts
totaling $4,117.00 in travel and lodging expenses. The same day, Rachelue Williams filed a
complaint with the Better Business Bureau. At the end ofthe day, Mr. Graves sent Mr. Williams
an email with a proposed release, together with the following correspondence:

         Mr. Williams,

         I have read the word document that you previously sent us. In order for us to give
         you the discount that you are asking for in its entirety. We must have the enclosed
         Mutual release signed by you and your wife. After signing, you can send us a
         picture of the signature page and give the original signatures to Angel. This will
         allow you to take the entire $4117 credit that you asked for. The remaining
         balance after your requested discount is $4825,

         As I stated on the phone, we apologize for the late delivery of your household
         goods. We absolutely wanted to have your goods to you within the delivery
         window. We feel terrible that it took so long to get your things to Richland, WA.

Note that nothing in the proposed settlement agreement fi"om Quality Moving Services makes
any claim or reference to storage fees,® On September 14,2018 Mr. Williams hired me to review
the proposed settlement agreement. That morning, Mr. Williams spoke with Andy Graves(who
is understood to be the brother of Ed Graves) and authorized Quality Moving Services to charge
his credit card $4,825.00 anticipating the transaction would be final payment based on the
settlement agreement. Quality Moving Services arrived at the Williams home and began
unloading the remaining goods. At 9:57 a.m. I sent Mr. Graves the settlement agreement I
drafted and which had been approved by Mr. Williams.

After receiving the settlement agreement, Quality Moving Services employee Veronica Landry-
Calixto sent Mr. Graves an e-mail notifying him of the complaint Mrs. Williams had sent to the
Better Business Bureau the previous day. Mr. Graves sent Mr. Williams the following e-mail:



^ Mr. Williams provided his credit card information to Christopher Mitchum to pay the storage fees when the initial
services began being performed in July, 2018. It was not until the response letter that Mr. Williams became aware
that the charge was never made.
Case 4:19-cv-05075-RMP         ECF No. 1       filed 04/19/19         PageID.30 Page 30 of 54



                                Walker Heye Meehaa & Eisioger, PLLC
                                               -3-




       Mr. Williams,

       This will have to be taken down per our pending agreement. I will also insist on a
       monetary penalty within the agreement in the event of a breach now that I see
       what is being done on your side behind the scenes.

       Ed Graves


Approximately three hours later, Mr, Graves sent the proposed redline changes to the settlement
agreement I sent to Mr. Graves earlier that morning. Most importantly, Mr. Graves demanded
that Mr. Williams have the complaint removed from the Better Business Bureau's website and
required payment of $10,000.00 if Mr. Williams was unable to do so. In response, I sent Mr.
Graves the following e-mail:

       I would recommend that all proposed changes be rejected. Williams doesn't have
       any ability to get negative comments removed from third-party websites beyond
       requesting they be removed and the website voluntarily complying. Williams isn't
       going to go to Virginia to resolve any dispute. Absent an agreement to the
       contrary proper venue and law is almost assuredly Washington.

Mr. Graves responded as follows:

       With the existence of 1 negative review already written then the point of die
       agreement is moot isn't it? Williams is already displaying a disregard for the
       spirit and letter ofthe agreement.

       The AMSA arbitration program does not require anyone to travel anywhere which
       is why it is the best option should arbitration be necessaiy.

       The venue is set to VA because at the time the contract was ratified, The Williams
       were residents of VA,entering into a contract with a VA corporation. For work
       that originated In VA. Additionally, the tariff that Quality has on file with the
       Federal Highway Administration already lists Virginia as the venue. Making the
       inclusion of WA in this proposed agreement moot.

       We can reject the changes all day long. That doesn't move the issue to resolution.
       In the absence of any agreement, Quality will charge full price for the relocation
       services, take our chances with the reviews and enjoy the protections that the
       Carmack amendment provides. But I don't think that's what either party wants.

       Ed


Immediately after sending the e-mail, Mr. Graves called the driver and told him to discontinue
the delivery. The driver left the residence with Mr. Williams' items still in the truck. Mr.
Case 4:19-cv-05075-RMP           ECF No. 1      filed 04/19/19        PageID.31 Page 31 of 54



                                 Walker Heye Meehan & Eisiager,PLLC
                                                -4-




Williams called Mr. Graves and demanded that he return his items to the house. Mr. Williams
told Mr. Graves ofthe payment made earlier that morning and that Quality Moving Services was
authorized to charge the remaining balance. Mr. Graves said he would "consult with his
attorney." This was the last time anyone with Oualitv Moving Services has contacted Mr.
Williams or counsel. Repeated correspondence has been sent and has been unanswered.

Materials in Response to Consumer Complaint:

The invoice dated October 1, 2018 which is attached to the response to the complaint is
fraudulent. It has never been sent to Mr. Williams and has been created after-the-fact for the
response submitted by Quality Moving Services. The most obvious evidence of this is the
response that Quality Moving Services sent to the Better Business Bureau on October 10, 2018
which stated as follows:


        MESSAGE FROM BUSINESS:


       Dear Sirs:


       We are seeking legal action again complaint as this customer owes our company
       S7.000.00 for services rendered. We will provide the BBB with an update once
       the legal proceedings have been completed and frnal determination is made by the
       court regarding this matter.

       Thank you

If Quality Moving Services had actually generated an invoice on October 1, 2018 and sent it to
my client, it would know the amoimt allegedly due and owing. As noted above, my client
authorized payment in full on September 14, 2018. Quality Moving Services has chosen not to
make the charge in an attempt to justify its outrageous conduct of stealing Mr. Williams' items
because his wife posted a complaint to the Better Business Bureau website.

To date, Quality Moving Services remains in possession of $57,567.00 of Mr. Williams' goods
and furnishings as detailed in the enclosed. While the company claims to be holding 25% of Mr.
Williams' items, the reality is different. The Williams' delivered possessions include half a bed
frame, half of a sectional couch, half of a china cabinet, a large bookcase with no shelves, a desk
with no drawers, a dining room table top with no legs, a chival mirror with no stand, etc.

Legal Analysis

The Washington legislature enacted the Consumer Protection Act (hereafter "CPA"), RCW
19.86 eL seq, for the purpose of protecting Washington citizens from unfair or deceptive trade
practices. Dwyer v. JX Kislak Mortg. Corp., 103 Wn. App. 542, 547-58, 13 P.3d 240(2000).
The CPA is intended to "compliment the body offederal law governing restraints oftrade, unfair
competition and unfair, deceptive and fraudulent acts and practices in order to protect the public
Case 4:19-cv-05075-RMP          ECF No. 1       filed 04/19/19         PageID.32 Page 32 of 54



                                 Walker Heye Meehan & Elsinger, PLLC
                                                -S-




and foster fair and honest competition." Panag v. Farmers Ins. Co, of Washington^ 166 Wn.2d
27,37, 204 P.3d 885(2009). The statute declares that ^'unfair or deceptive acts or practices in...
trade or commerce" are unlawful. RCW 19.86.020.

The scope ofthe CPA is expansive. "A central purpose ofthe CPA is to provide an efficient and
effective method of filling the gaps in common law and statutes." Panag, 155 Wn.2d at 54.
'The CPA is a carefully drafted attempt to bring within its reach every person who conducts
unfair or deceptive acts or practices in any trade or commerce"Holiday Resort, 134 Wn. App. at
220 (emphasis in original). The statute is to be "liberally constru^" so that "its beneficial
purposes may be served." Id. at 220(citing Short v. Demopolis, 103 Wn.2d 52,61,691 P.2d 163
(1984)).

Under the CPA, whether the defendants engaged in an "unfair or deceptive act or practice" may
be predicated on:(1) a per se violation of statute;(2) an act or practice that has the capacity to
deceive a substantial portion of the public; or (3) an unfair or deceptive act not regulated by
statute that is in violation of the public interest. Mellon v. Regional Trustee Services Corp., 182
Wn. App. 476, 488, 334 P.3d 1120 (2014)(citing Klem v. Wash. Mut. Bank, 176 Wn.2d 771,
787, 295 P.3d 11789 (2013)). Neither "unfair" nor "deceptive" are defined under the CPA.
Klem, 176 Wn.2d at 784. "By broadly prohibiting 'unfair or deceptive acts or practices in the
conduct of any trade or commerce,' RCW 19.86.020, the legislature intended to provide
sufficient flexibility to reach unfair or deceptive conduct that inventively evades regulation."
Panag, 166 Wn.2d at 49. As a result, the courts of this state have "allowed the definitions (of
'unfair' or 'deceptive') to evolve through a gradual process ofjudicial inclusion and exclusion."
Klem, 176 Wn.2d at 784. In deciding whether a practice or act is unfair or deceptive, the court
looks to federal court decisions that have approved or rejected administrative determinations
made by the Federal Trade Commission ("FTC")as guiding, but not binding, authority. Panag,
166 Wn.2d at 47 (citing RCW 19.86.920). Whether a particular act or practice is "unfair or
deceptive" is a question oflaw. Panag, 166 Wn.2d at 47.

An act or practice in trade or commerce is "deceptive" if it has the capacity to deceive a
substantial portion of the public. Dwyer, 103 Wn. App. at 547. "Neither intent to deceive nor
actual deception is requir^." Id. Rather, a plaintiff must show that the act in question "had a
capacity to deceive a substantial portion of the public." Panag, 166 Wn.2d at 47. "Implicit in
the definition of 'deceptive' under the CPA is the understanding that the practice misled or
misrepresents something of material importance." Holiday Resort, 134 Wn. App. at 226.
"Deception exists if there a representation, omission or practice that is likely to mislead a
reasonable consumer." Panag, 166 Wn.2d at 50.
In Panag, the Court addressed whether collection notices sent by an insurer to uninsured
motorists to recover subrogation were deceptive under the CPA. Panag, 166 Wn.2d at 50. The
notices listed an amount due and were billed in such a way as to give the impression that the
billed amount was a liquidated debt rather than a potential tort claim that is subject to dispute.
Id. at 35. Even though the collection notices contained accurate information, the net impression
was likely to mislead because the ordinary consumer would not imderstand the meaning of a
"subrogation claim" and the notices gave the impression that there was no alternative to
Case 4:19-cv-05075-RMP          ECF No. 1       filed 04/19/19        PageID.33 Page 33 of 54



                                Walker Ueye Meehan & Eisinger, PLLC
                                               -6-




payment. Id. at 50. As a result, the Court held that the collection notices were deceptive and the
Court of Appeals reversal of the trial court's order granting summary judgment was affirmed.
/i/.at65.


Similarly, in Dwyer v, J.I. Kislak Motig. Co., 103 Wn. App 542, 547, 13 P.3d 240(2000), the
Court held that a mortgage company's practice of including miscellaneous services charges
along with secured sums on its mortgage payoffstatement constituted a deceptive act in violation
of the CPA. The payoff statement included fax fees and miscellaneous service charges which
did not have to be paid to pay off the balance of the loan and to reconvey title. Id. Because the
plaintiffs requested a payoff amount, it was reasonable for them to assume that the statement
only contained those amounts required to pay off the mortgage, and that any other fees would be
specifically identified as extraneous charges that were not connected to releasing the mortgage.
Id. As such, the Court held that the payoff statements were deceptive as a matter of law and
reversed the trial court's grant ofsummary judgment.Id. at 547-48.

An act or practice in trade or commerce may be 'hmfair" even if not deceptive. Klem, 176
Wn.2d at 787 (2013). *The universe of *unfair' business practices is broader than, and
encompasses, the universe of ^deceptive' business practices." Panag, 166 Wn.2d at 51.
"Business practices that are ^deceptive' are, ipsofacto,'unfair.'" Id.

       Our Supreme Court suggested that a defendant's act or practice might be "unfair"
       if it "causes or is likely to cause substantial injury to consumers which is not
       reasonable avoidable by consumers themselves and is not outweighed by
       countervailing benefits.

Mellon, 182 Wn. App. at 489-90 {quoting Klem, 176 Wn.2d at 787). In addition, a defendant's
act or practice might be "unfair" if it "offends public policy as established by statutes or the
common law or is unethical, oppressive, or unscrupulous." Klem, 176 Wn.2d at 786; Mellon,
182 Wn. App. at 490,

As applied to the case at hand, the actions of Mr. Graves and Quality Moving Services are the
definition of an unfair and deceptive business practice. When Mr. Williams refused to sign the
settlement agreement that Quality Moving Services desired, Mr, Graves directed his employee to
discontinue the delivery and to steal Mr. Williams' goods and furnishings in an attempt to force
him to sign the agreement. The company then refused to accept payment in order to fabricate a
claim the Mr. Williams had not paid for the services. Quality Moving Services then took the
additional step of creating a fraudulent invoice which was never sent to Mr. Williams to your
office which was inconsistent with both the settlement agreement drafted by Quality Moving
Services and the response the company provided to the Better Business Bureau alleging that Mr.
Williams owed $7,000.00.
Case 4:19-cv-05075-RMP                  ECF No. 1      filed 04/19/19         PageID.34 Page 34 of 54



                                        Walker Heyc Meehan & Eislnger» PLLC
                                                       -7-




Conclusion


Mr. Williams requests that the Attorney General use all powers allowed under the Consumer
Protection Act to pursue Quality Moving Services and Ed Graves for their gross misconduct.
These sorts of business practices have no business occurring in our State. As a result of these
actions Mr. Williams and his wife have been deprived of their property for more than two
months, sleeping on makeshift beds in a half-fumished house. All because Quality Moving
Services did not appreciate a complaint to the Better Business Bureau exposing the poor quality
oftheir business services.




Sincerely,




BRETUHRICH

BU/bju
10175.01


cc:        Client, via email
           Marcia Tilghman, mtilghman@mybbb.org
Enclosures


July 11, 2018                  Confirmation E-mail
September 12, 2018             Timeline and Timeline E-mail
September 13,2018              Ed Graves E-Mail.
September 13,2018              Proposed Settlement Agreement from Quality Moving Services.
September 14,2018              Proposed Settlement Agreement fi^om Greg Williams
September 14,2018              Ed Graves E-mail
September 14,2018              Bret Uhrich E-mail
September 14, 2018             Ed Graves Response E-mail
September 14,2018              Greg Williams E-mail
October 9, 2018                Inventory ofitems missing
October 10,2018                Quality Moving Service's Response to BBB Complaint
   Case 4:19-cv-05075-RMP                             ECF No. 1               filed 04/19/19              PageID.35 Page 35 of 54




                 Forwarded message
      From: Administrator System <Administrator@asmoving.com>
      Date: Wed,Ju! 11,2018 at 10:05 AM
      Subject: Customer Deposit Method
      To: Williams Greg <gonasadaddv@gmall.com>




 Dear Greg,

 This e-mail confirms that Quality Services Moving has entered your deposit information received via Credit Card*.
 This deposit is used to reserve service dates and resources to book your upcoming move. If your move has
  multiple service dates, then the deposit will be applied on the last day services are performed.

 Refund Cancellation Policy:
  Cancellation notices must be in writing and must be received by Quality Services Moving at least seven (7)
 calendar days prior to your scheduled move date and time for a full deposit refund. Ifless than 7 calendar days'
 notice is received then the deposit will either be forfeited or you may choose to receive a credit in the amount of
 your deposit to be applied towards future moving services with Quality Services Moving.

 Please call (703)495-8900 Option 1 with any questions, concerns, or changes regarding your upcoming move. We
 thank you for your business and we look forv/ard to providing you with an exceptional relocation experience!


 Sincerely,
 Christopher Mitcham

 •NOTE:
 If the deposit method is rejected by your financial institution, then your move is not considered "booked" and this
 notice is null and void.




                            MOVING       I ABOUT       REViEVyS          PHOTO GALLERY                               CONTACT
                                               tl'SOlS Qua^iiy Services Moving. All KgMs Reserved
                 O'jgiity Ser-rces Moving
                                       |  1059f) Fuimace Road S'-ilc tJO Loilon VA 2207^ [ 70.3.-9:' S?'jG|
Tiiis communication is confidential and may contain cuatcmer mfcrmatian inlc-ndad only fcr       proposed recipient Ple.ice notify the ser:d erand delete this
  message if you think this email was sen! inadvertently by mistiJke ci if you are not the procoied recipient. Unaulhcnzed disclosure or di Iribution of this
                                                              inform.al:on is smctiy prohibited
Case 4:19-cv-05075-RMP               ECF No. 1         filed 04/19/19     PageID.36 Page 36 of 54




        Forwarded message
 From:Greg Williams <gonasadaddv@gmail.com>
 Date: Wed,Sep 12,2018 at 2:17 PM
 Subject: Williams move from Ashburn VA to Rlchland WA
 To: <andv(S)Qsmoving.com>



 Andy

 To help you in proposing a price adjustment, attached is a chronology. At the end are summary lessons
 QSM might use to Improve business operations. Most businesses pay consultants for such advice.

 You told me this morning that there are bad actors on the customer side, which Is why you take
 payment for work before items are moved into the customers' homes. But in this case, you must
 consider that QSM Is the bad actor. I don't say this lightly. We chose QSM because we wanted to
 support a Veteran-owned, up and coming company. But we have been treated poorly throughout this
 process. With the exception of Angel, QSM personnel have yet to do a single thing they said they would
 do, when they said they would do it.

 I hope you will take the attached advice to heart, as we would still like to see this company succeed.

 Regards,
 Greg Williams

 PS: at 2:15,there is still no one here to help poor Angel...
Case 4:19-cv-05075-RMP          ECF No. 1      filed 04/19/19     PageID.37 Page 37 of 54




 Chronology of Moving Job for Williams ~ Ashburn VA to Richland WA.

 Pick UP Phase


 Sales: Christopher MItchum

   • Came to Ashburn house In May to review the household items to be moved and
     provided estimate. First packout June 2for storage prior to house going on the market.
   • Came to Ashburn house again in early July to survey what remained to be moved. Set
     August 1 as pick up date; confirmed via email on July 11.
   • MItchum • An August 1 pick up means arrival about August9 or 10.

 August 1
   • I called at 8:04am. MItchum says "Arrival time is between 8-lOam;they should be in
       route now."
   • 10:40am - no sign of truck. Called Mitchum;says he will check.
   • 12:27pm -called Mitchum;"crew was delayed getting out...ril try to get you an ETA."
   • 1:02- received email from Mitchum;"There is a problem...they will have to send a crew
     out tomorrow morning." (I have to now change my flight from IAD to the next day at a
     cost of $627.]
   • 3:37pm -1 call Mitchum to confirm plan for 8/2, Informing him of the expectation the
     crew be at the house by Sam and out by 11:30am to permit cleaning and walk thru by
     new owners, as well as expectation that QSM will have to cover my plane change cost.
       3:41- Mitchum "I have It."
   • 4:04pm - MItchum says the crew will leave Lorton by 7am.

 August 2
   • 8:15- no crew; I call MItchum,8:55- he response "dispatch shows crew Is in route."
   • 11:30-crew arrives. They do a walk thru ~"we will be gone by 3pm."
   • 1:30-crew determines they will need another truck.
   • 1:59- Mitchell sends text;"saw your volcemati;just left a message for dispatch.They
     are sending another crew now."
   • 3:01 Mitchell-"Dispatch Informs me they will be able to get it done today. I will call you
     back when I'm out of my meeting." [Last word from Mitchell -1 never hear from him
     again. Crew advises me to start talking directly to Dispatch.]
   • 4:30 Second truck arrives. Realtor's cleaning crew has been sitting in the driveway for
     an hour waiting to get in so they can clean prior to new owners' walk thru that evening.
     Every room In the house still has stuff in it.
   • 6:50pm -two crews still working. New owner wants to do walk-around at 7pm,so I
       leave to check Into a hotel.
   • 8pm -1 get a phone call from Tori {crew packer)."We're finishing up; come back to sign
     the paperwork." I arrive 10 min later; crew Is folding up blankets and straps. Tori has
       me sign the Inventory and time In/time out sheet. THEN she tells me that there are still
Case 4:19-cv-05075-RMP          ECF No. 1       filed 04/19/19      PageID.38 Page 38 of 54




        furniture items and they will have to send another truck in the morning.(I try not to
        crap my pants...) I give Tori my realtor's phone number because I am on a (rescheduled)
        flight to Washington early the next morning.

 August 3

    • 10:13am -1 am now in the Denver airport. My realtor calls to say there is stuff still in the
      house! No one from QSM has called her despite the conversation with Tori at the end
      of the evening before.
    • Noon - Realtor tells me she called QSM - the crew from the night before never told
      their management that another truck was needed!
    • 12:30pm -1 call QSM and speak with Andy; he says no one told him there was still stuff
      at the house, and he can't explain why. 1 Inform him that Tori lied to me at the end of
      August 3 about what had been accomplished.[Sharply worded phone call in which I
      threaten to rain down hell In his company—I don't like being lied to. And QSM's failure
      to accomplished what was promised for Aug 3 means the closing on the house In
      Ashburn is delayed, meaning the closing on the house In Rlchland Is delayed 3 days.
      [Have to procure lodging In Richland at Hote!2 for three days].

 Transport/Deliver Phase


   • August 8-2:06pm -1 call QSM to get an estimate on when our stuff will arrive. LeAnn
     says window Is 8/17-24.
   • August 14-1 call QSM for status."Items being crated...arrlval will be toward the end of
     the 8/17-24 window...wllI cat! back with status." No return call after two days.So...
   • August 16-1 call QSM for status. "Crating will finish tomorrow. ETA Is 27^^." I note this
     is now 2.5 weeks from original estimate from MItchum. How is that factored into price?
     LeAnn says there will be an adjustment In price; she will call and let me know. No return
     call after 5 days, so...
   • August 22-1 call QSM and talk to Andy.Schedule Is now "end of next week"(8/27). Said
     issue Is driver availability, and some items still being crated. I asked if there Is something
     unusual about ourjob;"no, other customers with similar situations." I Inquired about
     price adjustment based on schedule. Andy said yes, and he would call me by Saturday
     morning. Saturday came and went; no phone call. So...
   • August 29-1 called QSM and talked to Andy. He said our load would be picked up
     tomorrow (8/30). He said he was not sure how the next days would go given the Labor
     Day weekend, but he would check and call me. No call back, so...
   • Sept 1-1 called QSM and talked to LeAnn. She said our Items would leave VA on 9/2.1
        asked about arrival date. She transferred me. No pickup after 5 min,so hung up.
   • Sept 3-1 called QSM and talked to Andy;says truck Is leaving today, arriving In 9/10-12
     window. Said driver would call me with expected specific arrival date. No call, so...
   • Sept 10-1 called QSM;dispatch says arrival on 9/13.
Case 4:19-cv-05075-RMP         ECF No. 1      filed 04/19/19     PageID.39 Page 39 of 54




   • Sept 10 afternoon - Driver calls to say arrtval on 9/12. CONGRATULATIONS AND THANK
     YOU,ANGELI YOU ARE THE FIRST QSM PERSON TO CALL ME IN OVER A MONTH!
   • Sept 12- Angel arrives at 11am with truck. Local support crew is supposed to be here at
     this same time. Informs us that After an hour, no show,so Angel starts unloading
     himself, with my wife doing the inventory because no one else Is here to do so. Spoke to
     Andy around noon; he asks for and I make the requested 40% payment. As of 2pm,local
     crew has not arrived yet! Angel is unloading by himself.
   • The consequences of delayed delivery and lack of communication are numerous. For
     example, we had to procure school supplies and clothes for my daughter that we
     already owned but were Inaccessible to us. I had to miss a major opportunity to
     participate in a 3 day event at my daughter's school because our items'arrival landed in
       that window.


 Summary-Lessons for QSM


   • No apparent communication between Sates and Operations.
   • Both Sales and Operations personnel under-estimated quantity and times for pack out.
   • Sales does not follow the operation thru with the customer,so the customer has to talk
     directly to Operations.
   • QSM never Initiates phone calls with customer. Contrast this with the company that
     shipped our car, which sent dally emails with progress, and Initiated calls with us to
     coordinate final delivery. In addition, 1-800-GotJunk called us multiple times to confirm
     appointment times and progress- we got better comm from someone moving our trash
       than from QSM!
   • QSM Operations has internal communications problems.The August 2 crew never told
     QSM management that items were left over that needed to be picked up the next day.
   • Operations has an integrity issue, with staff intentionally mis-leading both the customer
     and Operations management.
   • QSM does not acknowledge the problems it causes the customer. 1 got an explanation
     about how the "transportation industry" works, but to the customer that Is Irrelevant.
     What matters to the customer is the cost in time and money of changing plane flights,
     delayed home sale closings, and missed opportunities when promises are not met and
       communication is absent
Case 4:19-cv-05075-RMP              ECF No. 1       filed 04/19/19      PageID.40 Page 40 of 54




         Forwarded message
 From: Ed Graves <Ed@QsmQvlng.com>
 Date: Thu,Sep 13,2018 at 4:52 PM
 Subject: Mutual Release Williams move from Ashburn VA to Richland WA
 To: Greg Williams <gQnasadaddv@gmall.com>



 Mr. Williams,




 I have read the word document that you previously sent us. In order for us to give you the discount that
 you are asking for in its entirety. We must have the enclosed Mutual release signed by you and your
 wife. After signing, you can send us a picture of the signature page and give the original signatures to
 Angel. This will allow you to take the entire $4117 credit that you asked for. The remaining balance
 after your requested discount is $4825.




 As I stated on the phone, we apologize for the late delivery of your household goods. We absolutely
 wanted to have your goods to you within the delivery window. We feel terrible that it took so long to
 get your things to Richland, WA.




 Ed Graves
     Case 4:19-cv-05075-RMP              ECF No. 1        filed 04/19/19      PageID.41 Page 41 of 54




                         MUTUAL RELEASE AND SETTLEMENT AGREEMENT



Quality Midwestern HoldingSj Inc.dba Quality Services Moving(herein "Quality") hereby agrees with

Greg and Raclicluc Williams(hereinafter "the Williams")(hereinafter collectively "the parties") to settle all

outstanding disputes between them and make a final, full and complete settlement of any and all claims and

actions as set forth below.




In consideration of:

A discounted relocation to Washington state whereby Quality agrees to a reduction of the $15,242 dollars in

lawfully incurred line haul charges a discount of the sum by $4,117.00(Four Thousand One Hundred and

Seventeen Dollars) Making the total sum of payments of William's to Quality $11,125; and



Greg and Rachelue Williams upon the return of this executed agreement,agree to withdraw any reviews,

complaints or legal actions in their entirety and deleting any internet postings about Quality or its corporate

affiliates, businesses or employees, and ceasing and desisting from ANY future negative postings about Qualit)'

or Its corporate affiliates, businesses or employees;

Now therefore:


Quality, its employees, agents, partners, parents,affiliates, officers, directors, assignees, transferees, and/or

successors in interest, and

Greg and Rachelue Williams, and their employees,agents, partners, parents, affiliates, officers, directors,

assignees,extended family, transferees, and/or successors in interest,

do hereby irrevocably, unconditionally and completely discharge, release and hold harmless the other from any

and all claims,demands, losses, expenses or other matters alleged and/or claimed,or which could have been
     Case 4:19-cv-05075-RMP              ECF No. 1       filed 04/19/19      PageID.42 Page 42 of 54




alleged and/or claimed,or which may in the future be alleged and/or claimed, and/or regarding or in any way

arising out of:



The moving and/or storage of Greg and Rachclue Williams*s goods by Quality and/or the transportation by

Quality of her goods through liic dale of this agreement; any representations, actions, offers or agreements by

Quality relating to the aforesaid storage and/or transportation; any charges for the storage, transportation, oi

valuation oflicr goods; and related to any and all claims slated by the parties or which could have been staled

by cither parly.



The undersigned represent and warrant, with the intention of reliance thereon, that each has all necessary and

proper authority to sign this Mutual Release and Sellicmcnt Agreement and io settle and release each other

regarding the aforesaid matters.



All parties acknowledge and agree that the execution of this Mutual Release neither constitutes nor shall be

construed as an admission of any liability by the parties hereto.



The parlies further represent and warrant that they have not submitted, assigned or transferred any interest io

any claim and/or matter referenced, settled or released herein to any third party.



The parties further agree that breach of the provisions of this agreement by either party will entitle the other to

damages for its breach.



The parties further agree to keep the terms and existence of this Settlement Agreement in strict confidentiality,

with the exception of altomey-clienl privileged discussion with their counsel if any.
    Case 4:19-cv-05075-RMP              ECF No. 1       filed 04/19/19      PageID.43 Page 43 of 54



This Agreement is enforceable in any court of competentjurisdiction and may be executed in as many

counterparts as may be ncccssjiry and each such counterpart so executed will be deemed to be an original and

such counterparts together will constitute one and the same instrument. Counterpaits may be delivered by

facsimile and such facsimile copies of signatures shnti he deemed to be originals for the pur]>osc of this

Agreement. The Williams agree that ilic venue of any action brought by them will be Fairfax County Virginia.

Should Quality have to defend any action brought by the Williams or enforce any provision of this agreement

after willful violation by the Williams. Quality will be entitled to damages and attorney's fees in the amount of

$10,000.(Ten Thousand Dollars)



THE PARTIES EXPRES.Si.Y ACKNOWLEDGE AND AGREE that the aforementioned agreement constitutes

the whole consideration for the Mutual Release, that there ate no representations, promises or obligations except

as specifically expressed herein, that Ihey have reviewed this agreement with or without counsel of their

choosing and arc satisfied with the same,and that this agreement can only be modified in writing.




Dale:
                                                     QU^rr^ MIDW^^ HOLDINGS,
                                                     INC.DBA QUALITY SERVICES MOVING

                                                     Print Name:

                                                     Position:          t




Date:
                                                     Greg Williams




Dale:                                                Rachelue Williams
Case 4:19-cv-05075-RMP           ECF No. 1        filed 04/19/19     PageID.44 Page 44 of 54




                         PARTIAL RELEASE AND SETTLEMENT



    This Agreement dated September            , 2018 by and between Quality Midwestern
    Holdings, Inc. d/b/a Quality Services Moving ("Quality") and Greg and Rachelue
    Williams("Williams") provides as follows:


           WHEREAS, Williams hired Quality to transport furnishings and household items
    from Ashbum, Virginia to Richland, Washington;
           WHEREAS, Williams was not satisfied with the time and manner in which the
    transportation was conducted;
           WHEREAS, Quality desires to provide a reduction in the price of services in
    exchange for Williams voluntarily agreeing to not disparage or disclose their
    dissatisfaction with the services provided by Quality to the public at-Iarge;
           WHEREAS, Williams desires to accept this reduction in the price of services in
    exchange for agreeing not to disparage or disclose their dissatisfaction with the services
    provided by Quality to the public at-Iarge;
           WHEREAS, the parties understand and acknowledge that this Agreement does
    not address any claims regarding physical damage to the transported goods and that
    Williams reserves any and all claims against Quality related thereto.
           NOW,WHEREFORE,the parties agree as follows:
           L       Reduction in Price. Quality shall discount the cost of transportation
   services to Williams in the amount of Four Thousand One Hundred and Seventeen

   Dollars ($4,117.00). The parties agree that upon completion of services, the amount due
   and owing fr-om Williams to Quality shall be Four Thousand Eight Hxmdred Dollars and
   Twenty Five Dollars($4,825.00), except as otherwise provided in this agreement
           2.      Non-Disparagement and Non-Disclosure. Each party agrees not to make
   any public statements or communications in any medium, including social networking
   media, that disparages of defames the other or otherwise discloses the Williams'
   dissatisfaction with the services provided by Quality in relation to the transportation of
   household goods and frimishings fr'om Fairfax Virginia to Richland Washington. Any
   previous communications or statements regarding the same must be promptly deleted or



   RELEASE AND SETTLEMENT OF CLAIMS - 1
Case 4:19-cv-05075-RMP             ECF No. 1      filed 04/19/19       PageID.45 Page 45 of 54




    removal thereof must be promptly requested. The parties fiirther agree that this
    Agreement shall not be otherwise disclosed accept in a proceeding to enforce the terms
    herein.

              3.    Mutual Release. The Parties hereby mutually release, acquit and forever
    discharge each other and their re^ective coiporate parents, subsidiaries and affiliates,
    predecessors and successors, and their respective officers, directors, employees,
    independent contractors and attorneys from any and all present or future claims, cross-
    claims, demands, suits, actions, damages, costs and causes of action, whether contingent,
    known or unknown, relating to the Dispute or that could have been raised in the Dispute
    except:

                   a.        The Parties do not release each other from the terms, conditions
    and promises set out in this Agreement or any other agreement that does not refer or
    relate to the Dispute.
                   b.        Quality does not release any claim against Williams for payment of
    reduced cost oftransportation services as set forth in Section 1 ofthis Agreement.
                   c.        Williams does not release any claims against Quality for or related
    to physical damage to the transported items occurring during the course of transport or
    while the goods were in the possession or control of Quality and its respective
    employees, agents and contractors.
              4.   Compromise.         The Parties agree that this Agreement involves a
    settlement of claims which, except as expressly set forth herein, are denied by the Parties
    and that the consideration given for this Agreement is in no way to be construed as an
    admission ofliability and is, in fact, not an admission of liability.
            5.     Opportunity to Confer With Counsel. All Parties represent that they
    have had an opportunity to consult with their respective counsel and are fully advised
   concerning their rights with respect to the execution of this Agreement and related
    documents, and the release contained herein and that each Party fully understands the
    same.




   RELEASE AND SETTLEMENT OF CLAIMS - 2
Case 4:19-cv-05075-RMP              ECF No. 1     filed 04/19/19    PageID.46 Page 46 of 54




           6.      Integration. This Agreement represents the full and complete agreement
    of the Parties hereto and supersedes any and all prior verbal and written understandings
    regarding its subject matter.
           7.      Warranty of Authority. Each person signing this Agreement represents
    and warrants that he or she has been duly authorized to enter into this Agreement by the
    Party on whose behalf he or she is signing.
           8.      Voluntary Execution. The Parties represent that they understand and
    agree that this Agreement is made and entered into as their free and voluntary act.
           9.      Governing Law. This Agreement shall be interpreted, construed and
    enforced in accordance with Washington law.
           10.     Counterparts. This Agreement may be executed in several counterparts
    by one or more of the Parties named herein and all such counterparts once so executed
    shall together be deemed to constitute one final agreement, as if one document had been
    signed by all Parties hereto; and each such coimterpart, upon execution and delivery,
    shall be deemed a complete original, binding on the Parties to this Agreement. This
    Agreement may also be executed by facsimile, which facsimile signature shall be deemed
    an original signature.
           11.     Binding Effect. Unless otherwise provided, this Agreement and the
    terms, covenants, conditions, provisions, obligations, undertakings, rights and benefits
    hereto shall be binding upon and shall inure to the benefit of the Parties and their
    respective heirs, executors, administrators, creditors, representatives, successors and
    assigns.
           12.     Arbitration. If any claims or disputes arise out of this Agreement, the
    parties hereby agree to submit the same to binding arbitration at a location to be mutually
    agreed upon in Benton County, Washington. In the event the parties are unable to agree
    upon an arbitrator, or a location, the selections will be made by the presiding judge for
   the Benton County Superior Court at the request of either party. RCW 7.04A and the
    mandatory arbitration rules of Benton Coimty Superior Court shall be binding as to the
    procedure. The prevailing party in such actions shall be entitled to recover reasonable
   attorney's fees.




   RELEASE AND SETTLEMENT OF CLAIMS - 3
Case 4:19-cv-05075-RMP           ECF No. 1        filed 04/19/19      PageID.47 Page 47 of 54




           13.     Confidentiality. This Agreement is confidential. Its contents, as well as
    any drafts, correspondence and/or oral communications concerning its contents may not
    be disclosed to third parties following execution of this Agreement without the express
    written consent of the Parties hereto, except as may be necessary to enforce this
    Agreement. For purposes of this paragraph, the term "third parties" does not include any
    attorney, accountant, consultant, insurer, or creditor for any Party.
           14.     Attorneys' Fees. Each Party hereto waiyes any claims for attorneys' fees
    and costs against any other Party arising from or connected with the Dispute, preparation
    and execution ofthe Agreement, and the matters and documents referred to therein.


    QUALfTY MIDWESTERN HOLDINGS,INC.
    D/B/A Quality Services Moving



    By:Ed Graves,President                                        Dated




    GREG WILLIAMS                                                 Dated




    RACHELUE WILLIAMS                                             Dated




    RELEASE AND SETTLEMENT OF CLAIMS - 4
Case 4:19-cv-05075-RMP             ECF No. 1       filed 04/19/19       PageID.48 Page 48 of 54




 On Sep 14,2018, at 10:02 AM,Ed Graves <Ed@OSMoving.com> wrote:

 Mr. Wiiiiams,

 This will have to be taken down per our pending agreement. I will also insist on a monetary penalty
 within the agreement in the event of a breach now that I see what is being done on your side behind the
 scenes.



 Ed Graves
Case 4:19-cv-05075-RMP              ECF No. 1        filed 04/19/19        PageID.49 Page 49 of 54




 From: Bret Uhrich
 Sent: Friday,September 14,201811:17 AM
 To: Ed Graves <Ed@QSMoving.com>
 Cc: Greg Williams <gonasadaddv@gmail.com>; Karol Melde <kmelde@walkerheve.com>
 Subject: Re: Williams Release

 i would recommend that all proposed changes be rejected. Williams doesn't have any ability to get
 negative comments removed from third-party websites beyond requesting they be removed and the
 website voluntarily complying. Williams isn't going to go to Virginia to resolve any dispute. Absent an
 agreement to the contrary proper venue and law is almost assuredly Washington.

 Sent from my iPhone
Case 4:19-cv-05075-RMP              ECF No. 1         filed 04/19/19        PageID.50 Page 50 of 54




 From: Ed Graves <Ed@QSMoving.com>
 Sent: Friday, September 14,201811:56 AM
 To: Greg Williams <gonasadaddv@gmait.com>; Bret Uhrich <BUhrich@walkerheve.com>
 Cc: Karol Melde <kmelde@walkerheve.com>
 Subject: RE: Wllllams Release

 With the existence of 1 negative review already written then the point of the agreement is moot isn't
 it? Williams is already displaying a disregard for the spirit and letter of the agreement.

 The AMSA arbitration program does not require anyone to travel anywhere which is why it Is the best
 option should arbitration be necessary.

 The venue is set to VA because at the time the contract was ratified, The Williams were residents of VA,
 entering into a contract with a VA corporation. For work that originated In VA. Additionally, the tariff
 that Quality has on file with the Federal Highway Administration already lists Virginia as the
 venue. Making the inclusion of WA in this proposed agreement moot.

 We can reject the changes all day long. That doesn't move the issue to resolution. In the absence of any
 agreement, Quality will charge full price for the relocation services, take our chances with the reviews
 and enjoy the protections that the Carmack amendment provides. But I don't think that's what either
 party wants.

 Ed
Case 4:19-cv-05075-RMP               ECF No. 1          filed 04/19/19   PageID.51 Page 51 of 54




 From: Greg Williams <gonasadaddv(5>gmail.com>
 Sent: Friday,September 14,201812:29 PM
 To: Karol Melde <kmelde@walkerheve.com>
 Cc: Bret Uhrich <BUhrlch@walkerheve.com>
 Subject: Re: Williams Release

 Bret, Carol

 QSM just issued a stop work order to their delivery guys who were unloading at our home. They have
 now driven away with a fourth of our household goods still on their truck.

 This after I paid them their requested 4096 on Wed and this morning at their request authorized them to
 charge my card the balance due (less the $4117 in the draft agreement).

 This, on the basis of lack of completion of the draft mutual agreement alone,they have taken the above
 action.


 We have just called the BBB, who had advised us to call the WA attorney general's office.

 Please help us get this resolved today If possible I

 Thanksl
 Greg
Williams Estimate of Value of Missing Goods

Custom-made China Cabinet                                      6000 Lower half missing; we designed ourselves and a master craftsman built ft.
Master King Bed                                                2600 Headboard and part of structure missing, scratched; confirmed from receipt
King Bed Mattress                                              1500
Master Night Stands                                     •       500
Chival Mirror                                                  1200 Stand missing
Chlval Mirror                                                   500 Stand missing
Antique Swooning Couch                                         2000 Hard to value; antique, handcarved, horsehair; belonged to Grandmother
Meile Carrara vacuum                                            700 confirmed via website
Sebo vacuum •HEPA                                               700 confirmed via website
Custom-made Oueen platform bed with drawers                    1500
Child's oak wood desk                                           200 Drawers missing
Lane Hope Chest                                                 300
                                                                                                                                                 Case 4:19-cv-05075-RMP




Stainless steel top/cherry leg craft table                     1000
Eina 6000 sewing machine                                        500
Wingback white chair                                            300
Solid wood bookcase                                             250
6 drawer supply case full of office supplies                    500
Cherry dining room table and chairs                            3000 We have one chair; the rest Is missing.
                                                                                                                                                 ECF No. 1




Sectional couch with sofabed - Marshfield                      2000 We have one half
Upholstered swivel chair - Paladlan                             350 We have one oftwo matching
Porclain Asian Lamp                                             200
Wingback white chair                                           3000 we have table top but no legs; have 2 of6 chalm
Wllllams-Sonoma dishes and glasses                              500
Four-level metal and black slate stand                          500
Two cat trees                                                   250
Stennis Queen Anne coffee table and two end tables              600
                                                                                                                                                 filed 04/19/19




Lamps                                                           400
Bose wave music system                                          500 conhrmed via website
Lincoln-style solid walnut executive office desk               4000 found comparable on HH website
Box of clothes(inci daugter's leather Jacket, sportsjerseys)    500
                                                                                                                                                 PageID.52 Page 52 of 54
Guest leather office chair                                    300
Museum bookcase wail(2)                                      4000 Fluted trim and curved molding; 1 delivered;side molding broken off & missing; no shelves
About half my library; these are academic texts not novels   3000
Patio furniture• Woodard cast aluminum                       4000 Table and four swivel rocking chairs plus matching small table and two chairs
Air compresser and associated tools                           300
Garage tools                                                  500
Werner aluminum ladder                                         50
KiitchenAld mixer                                             350
Thomas KJncaid painting                                      2000
Drafting table                                                200


Total                                                        50750
                                                                                                                                                              Case 4:19-cv-05075-RMP




Williams Estimate of Value of Damaged Goods

Mirror and Frame for Antique Lady's Dresser                   500 Mirror shattered and frame broken
Queen size futon frame                                         200 Broken
End table                                                      300 Matching pair-one smashed beyond repair
                                                                                                                                                              ECF No. 1




Hlnkle-Harrls server                                          1500 Gouges
Various lamps & shades                                         200


Total                                                         2700
                                                                                                                                                              filed 04/19/19
                                                                                                                                                              PageID.53 Page 53 of 54
              Case 4:19-cv-05075-RMP                 ECF No. 1     filed 04/19/19       PageID.54 Page 54 of 54
Message received from the business aboul your complaint                litlps://bluecomplaints.bbb.org/Message.aspx?msg-28914835&chk-4n.




                             BBB serving Metro Washington DC and Eastern Pennsylvania
                             1411 KSt NW, 10th Floor
                             Washington DC 20005-3404
                             PHONE:{202)393-8000 FAX:{202)393-1198

         BBB
                                                                                                                    10/10/2018


         Rachelue Williams
         1320 Westgate Way
         Richland WA 99352



         Re: Complaint ID 13095171; Quality Services Moving & Delivery

         Dear Rachelue Williams:


         The company responded to your submission and we are passing it along to you. The contents of this message are
         below or attached. Please respond to this message in written form within 10 days.

         The text of your complaint may be publicly posted on BBSs Web site (BBB reserves the right to not post in accordance
         with BBB policy). Please do not Include any personally Identifiable information when you tell us about your problem or
         in your desired outcome. By submitting your complaint, you are representing that it is a truthful account of your
         experience with the business. BBB may edit your complaint to protect privacy rights and to remove inappropriate
         language.

         Sincerely,


         Marcia Tilghman
         Dispute Resolution Analyst
         mtilghman@mybbb.org
         Phone: 202-558-4643

         MESSAGE FROM BUSINESS:

         Dear Sirs:

         We are seeking legal action again complaint as this customer owes our company $7,000.00 for services rendered. We
         will provide the BBB with an update once the legal proceedings have been completed and final determination is made
         by the court regarding this matter.



         Thank you




1 of 1                                                                                                               10/23/2018, 2:44 PM
